DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a limitation “the start time” which lacks sufficient antecedent basis. Since “an initial time” has been introduced beforehand, For continuing examination purpose, this limitation has been construed as "the initial time”. Claims 2-10 are also rejected for the same reason since they depend on claim 1 and hence have inherited the same deficiency.
Claim 2 recites a limitation “a set value of the current phase being based at least depending on the operating data” which caused ambiguity. It is unclear the recited “a set value of the current phrase” refers to a new set value or the set value mentioned beforehand. Also the phrase “based at least depending on” contains grammar error. For continuing examination purpose, this limitation has been construed as "the set value of the current phase being based at least on the operating data”. 
Claim 3 recites a limitation “the intended end” which lack sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as "the end”. Claim 4 is also 
Claim 5 recites a limitation “the planning module” which lack sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as "a planning module”. Claim 5 also recites a limitation “a connection function denoted L(t). defined by the ratio:”. The phrase “the ratio” lacks sufficient antecedent basis and is also misleading since the function does not comprise a ratio. For continuing examination purpose, this limitation has been construed as "a connection function denoted L(t) defined by:”. Claim 5 also recites a limitation “or fgrid(t) is a frequency” which causes ambiguity since the logic introduced by the word “or” does not make sense. For continuing examination purpose, this limitation has been construed as "wherein fgrid(t) is a frequency”. Claims 6-9 depend on claim 5 and have inherited the same deficiencies, therefore they are also rejected for the same reasons.
Claim 8 recites a limitation “wherein the function fi(t) is the minimum value over a range of values of the corresponding state variable from a minimum value of said state variable corresponding to a value of the variable state strictly greater than said minimum value”, which introduce ambiguity. The meaning of the limitation is not clear. Also it is unclear the “minimum value” refers to the one of the function fi(t)  or the one of the state variable. For continuing examination purpose, this limitation has been construed as "wherein the function fi(t) is the minimum value over a range of values of the corresponding state variable from a minimum value of said state variable of said state variable”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“management module”, “detection module” and “planning module” in claim 11;
“management module” in claims 12 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, the claimed “management module” has been construed as the structure shown in FIG. 3;
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to any of the statutory categories of subject matter. 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed computer program is a software containing mere information in the form of data.
To overcome the 101 rejection, the limitation “A computer program comprising instructions for implementing the method according to claim 1 when executed by a processor”, is recommend to be amended to “A non-transitory computer readable medium comprising instructions for implementing the method according to claim 1 when executed by a processor”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1)/(2) as being unpatentable over KREMERS (“Modelling and simulation of electrical energy systems through a complex systems approach using agent-based models", PHD thesis published by ENRIQUE KREMERS in year 2013, provided in IDS form, hereinafter as “KREMERS”).

Regarding claim 1, KREMERS teaches:
A method for managing a group of electrical devices (EQi) (a group of refrigerators in FIG. 5.10) connected to an electrical power supply network (R) (FIG. 5.10: refrigerators connect to a power grid), the group comprising at least one so-called cyclic electrical device initially employing a nominal cyclic operation comprising a plurality of nominal cycles (Ci(j)) (FIG. 6.12 and [6.2.1]: refrigerators employ cyclic operations), each nominal cycle comprising a first nominal phase (P1) during which the cyclic electrical device draws electrical power from the network in order to regulate a characteristic quantity (GCi) of said device as a function of a first set value (FIG. 6.12: during phase P1 when the refrigerator draws power from grid to regulate the refrigerator temperature toward a first set value Tmin), and a second nominal freewheel phase during which the device does not use electrical power to regulate said characteristic quantity, said characteristic quantity tending towards a second nominal set value in second nominal phase (FIG. 6.12: during a second freewheel phase the refrigerator does not draw power to regulate the temperature so the temperature moves toward a second set value Tmax), the method comprising:
- for at least one cyclic electrical device, planning the operation for said cyclic electrical device, defining, for said cyclic electrical device, at least one cycle phase that is altered relative to the corresponding nominal phase ([5.2.3]: the cyclic operation is altered based on detected grid frequency), said planning being based on at least:
	- the nature of a current phase among the first and second nominal phases, a quantity adapted to be representative of an imbalance between a request for electrical power made to the supply network and the electrical power made available by the supply network ([5.2.3]: the planned disconnection is based on grid frequency deviation from its nominal value, which represents an imbalance between the power generation and power demand, and the current operation phase of the refrigerator), and
	- a quantity representative of an estimate of the value of the characteristic quantity of said cyclic electrical device relative to the set value of the current phase (FIG. 6.12: when the refrigerator temperature reaches the preset values Tmin and Tmax, the refrigerator/compressor alters its operation), the planning being associated with an initial time intended for the implementation of said planning ([5.2.3]: the intended disconnection is associated with an initial time when the grid frequency deviation reaches a threshold);
- and implementing said planning from the initial time ([5.2.3]: the refrigerator starts to be disconnected at the time when the grid frequency deviation reaches a threshold).

KREMERS teaches specifically (underlines are added by Examiner for emphasis):


    PNG
    media_image1.png
    450
    905
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    461
    914
    media_image2.png
    Greyscale

[5.2.3 Demand Side Management Implementation through UFLS] As discussed in Section 4.7.2, under-frequency load shedding (UFLS) can help to improve the resilience of the system. A simple and distributed UFLS model is proposed here, which is implemented individually at the refrigerator level. The operation principle is as follows: the refrigerator is unplugged from the grid when a certain frequency threshold foff is reached, and is reconnected when a second threshold fon is passed. This aims to disconnect the load when there is a drop in frequency, usually caused by a production failure or a sudden, unforeseen load increase. The refrigerators Once the frequency is stable, or some time has passed, they are reconnected again. Depending on the thermostat (acting on the evaporator temperature) the compressor may, or may not, begin to work again (see Equation 4.9). This algorithm is implemented as a state-chart which can be seen in Figure 5.7.
[6.2.1 Simulation of a Refrigerator Population] In Figure 6. 7 the plots for one randomly selected refrigerator in the population are shown. The load curve is composed of a pulsing signal, which corresponds to the working periods of the compressor. In the temperature plot we see that the inner cell temperature is reduced during the compressor cycles and is increased when the compressor is not working. The sharp temperature increases are due to randomly created door opening by the door-opening agent, which acts on the refrigerator. After door opening, the working periods of the compressor are more frequent, because it must compensate for the increase in heat in the inner cell. In these circumstances the inner cell takes longer to cool down than when the door remains closed.

Regarding claim 3, KREMERS teach all the limitations of claim 1. 
KREMERS further teaches:
the intended time is chosen to intervene during a given phase of the nominal cycle and before the end of said given phase, said given phase forming an altered cycle phase (as recited in 5.2.3, the intended time is chosen as the time when the grid frequency deviation reaches a threshold. After the intended time, the compressor working in a given phrase is intervened/disconnected, and the given phrase is one of two alternative phrases forming an operating cycle).

Claim 10 recites a computer program comprising instructions for implementing the method according to claim 1 with patentably the same limitations. Therefore, claim 10 is rejected for the same reason as recited in the rejection of claim 1.

Claim 11 recites a group of electrical devices to implement the operation method in claim 1 with substantially the same limitations. The only additional limitation “the group of devices comprising at least one management module (MODi) associated with said cyclic electrical device” is also taught by KREMERS (“DSM device” in FIG. 4.5). Therefore, claim 11 is also rejected for the same reason as in the rejection of claim 1.

Regarding claim 13, KREMERS teach all the limitations of claim 11.
KREMERS further teaches:
the management module (MODi) is integrated with said cyclic electrical device (as shown in FIG. 4.5, the DSM device, i.e., the MODi is integrated with the refrigerator).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KREMERS. 

Regarding claim 4, KREMERS teach all the limitations of claim 3.
the planning defining an erasure of said cyclic electrical device (as recited in 5.2.3, the refrigerator/compressor is disconnected/erased when grid frequency deviation is too high).
Although KREMERS is silent about the disconnection happens when the refrigerator is drawing power from the grid during a first phase P1, the refrigerator works in either the first phrase or the second phrase and the disconnection can happen at any of these two phrases as long as the grid frequency deviation reaches a threshold. It would have been obvious to one of ordinary skill in the art that the disconnection can happen during the first phrase as long as the grid frequency deviation reaches the threshold during the first phrase. The refrigerator is disconnected, when the grid frequency deviation reaches the threshold, to help bring back the grid frequency to a nominal value. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KREMERS in view of MILLS (US 2016/0025364 A1, hereinafter as “MILLS”). 

Regarding claim 2, KREMERS teach all the limitations of claim 1. 
But KREMERS does not teach a learning step (S1) during which operating data of said cyclic electrical device is collected, said quantity representative of an estimate of the value of the characteristic quantity of said cyclic electrical device relative to the set value of the current phase being based at least on the operating data collected during the learning step.
However, it is a common practice to use a learning process to optimize the setting values for a HVAC compressor. For example, MILLS teaches in an analogous art: 
a learning step (S1) during which operating data of cyclic electrical device is collected (FIG. 1 and [0021]: “The learning module 12 also receives inputs from an operating , said quantity representative of an estimate of the value of the characteristic quantity of said cyclic electrical device relative to the set value of the current phase being based at least on the operating data collected during the learning step ([0043-44]: “an increase in evaporator coil discharge temperature from an initial level to a . learned, … fractionally higher level”. This teaches to adjust evaporator coil discharge temperature based on a learned level).
The learned evaporator coil discharge temperature level in MILLS is related to the temperature in the controlled zone in KREMERS. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KREMERS based on the teaching of MILLS, to make the method to further comprise a learning step (S1) during which operating data of said cyclic electrical device is collected, said quantity representative of an estimate of the value of the characteristic quantity of said cyclic electrical device relative to the set value of the current phase being based at least on the operating data collected during the learning step. One of ordinary skill in the art would have been motivated to do this modification to “optimize compressor operation (run time) in cooling and refrigeration equipment”, as MILLS teaches in the Abstract.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KREMERS in view of LEBEL (US 2016/0315473 A1, hereinafter as “LEBEL”). 

Regarding claim 5, KREMERS teach all the limitations of claim 1.
KREMERS further teaches the planning module is configured to build and implement the planning based on the grid frequency and a threshold of the frequency for disconnection.

However, LEBEL teaches in an analogous art: 
a planning module is configured to build and implement the planning based on the value of a connection function denoted L(t) defined by:
L(t)=f(fi(t), fgrid(t))
wherein fgrid(t) is a frequency of an electric current supplied by the network R and fi(t) is a function of a variable value over time and representative of a threshold value of the frequency of the network according to which the implementation of a planning of the operation of the device (EQi) is detected as to be implemented ([0056]: “At the sub-network manager level, the calculation of the threshold frequencies is performed a plurality of times over time to take into account changes of instantaneous powers capable of being cut back consumed by the sheddable loads of the sub-network and to take into account, for example, a new reference interval [fb,fa] or parameters such as for example the time and/or the data at which the threshold frequencies are calculated”. This teaches the threshold frequency is a function of a variable value over time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KREMERS based on the teaching of LEBEL, to make the method wherein a planning module is configured to build and implement the planning based on the value of a connection function denoted L(t) defined by: L(t)=f(fi(t), fgrid(t)) wherein fgrid(t) is a frequency of an electric current supplied by the network R and fi(t) is a function of a variable value over time and representative of a threshold value of the frequency of the network according to which the implementation of a planning of the operation of the device (EQi) is detected as to be implemented. One of ordinary skill in the art would have been motivated to do 

Regarding claim 12, KREMERS teach all the limitations of claim 11.
But KREMERS does not explicitly teach the management module (MODi) is external to said cyclic electrical device and is arranged to connect the cyclic electrical device to the supply network for supplying said cyclic electrical device with electrical power.
However, LEBEL teaches in an analogous art: 
the management module (MODi) is external to said electrical device and is arranged to connect the electrical device to the supply network for supplying said electrical device with electrical power (FIG. 2 and [0028]: the management module, i.e., “the a sheddable load controller 36”, is external to the electrical device, i.e., load 34 and is arranged to connect the load 34 to the power supply though switch 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KREMERS based on the teaching of LEBEL, to make the group wherein the management module (MODi) is external to said cyclic electrical device and is arranged to connect the cyclic electrical device to the supply network for supplying said cyclic electrical device with electrical power. One of ordinary skill in the art would have been motivated to do this modification since the MODi only have two configurations, i.e.,, internal or external to the electrical device, and put the MODi external to the electrical device is a practice obvious to try. 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over KREMERS in view of LEBEL and PIYABONGKARN (US 2014/0097683 A1, hereinafter as “PIYABONGKARN”), and in further view of Morrish (US 2008/0037193 A1, hereinafter as “Morrish”). 

Regarding claim 6, KREMERS-LEBEL teach all the limitations of claim 5.
But KREMERS-LEBEL do not explicitly teach the function fi(t) depends on the current nominal phase at time t and a state variable (EON(t), EOFF(t)) representative of the estimated progress of the corresponding nominal phase and constituting an estimate of the value of the characteristic quantity relative to the corresponding set value.
However, PIYABONGKARN teaches in an analogous art that the frequency changes based on load changes. PIYABONGKARN teaches, in FIG.s 1 and 2, that when load /(power needed) increases, the frequency decreases from one value to another value within a certain time. And vice versa, when load/(power needed) decreases, the frequency increased from one value to another value with a certain time.  During the transition, the frequency value varies with time t. 
PIYABONGKARN’s teaching can be applied to KREMERS-LEBEL. In KREMERS, since the load is increased in phrase P1, so the frequency will decrease. Therefore during phrase P1, the grid frequency threshold function fi(t) depends on the current nominal phase and the time t. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KREMERS-LEBEL based on the teaching of PIYABONGKARN,  to make the method wherein the function fi(t) depends on the current nominal phase at time t. This modification is based on basic operation rule and inherent in the operation of the system.
KREMERS-LEBEL-PIYABONGKARN teach all the limitations except that the function fi(t) also depends on a state variable (EON(t), EOFF(t)) representative of the estimated progress 
However, Morrish teaches in an analogous art that a disconnection threshold changes with time and depends on a state variable representative of the estimated progress of the corresponding nominal phase (FIG. 7 and [0007]: “the TBU disconnect threshold is not a simple fixed current (or voltage) threshold. Instead, the threshold depends on the time-varying TBU current I(t) (and/or the time-varying TBU voltage V(t))”; And [0010]: “The variable trip limit transient blocking unit circuit further includes a variable trip threshold, where the variable trip threshold decreases when the current duration exceeds a predetermined time value ….”. All these teaches the disconnection threshold changes based on a how long the TBU is in a state, i.e., based on a state variable representative of the estimated progress of the corresponding state.
Since KREMERS teaches in FIG. 6.12, the state variable (EON(t), EOFF(t)) representative of the estimated progress of the corresponding nominal phase is also related to an estimate of the temperature of the refrigerator, i.e., during phrase P1, when the time in P1 is longer, the temperature also becomes lower while the refrigerator is drawing power from the grid to cool the temperature. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KREMERS-LEBEL-PIYABONGKARN based on the teaching of Morrish,  to make the method wherein the function fi(t) depends on also a state variable (EON(t), EOFF(t)) representative of the estimated progress of the corresponding nominal phase and constituting an estimate of the value of the characteristic quantity relative to the corresponding set value. One of ordinary skill in the art would have been motivated to do this modification since it can help “prevent nuisance tripping” while providing enough protection, as Morrish teaches in [0006]. 


PIYABONGKARN further teaches:
in the nominal first phase, function fi(t) is increasing between a minimum value and a maximum value strictly lower than a nominal value of the frequency of the current supplied by the network R (PIYABONGKARN teaches in FIG. 2, that when the load in added during the first phrase (around time 3), the frequency droops and gradually increase between a minimum value and a maximum value which is lower that the nominal grid frequency value).
Since Morrish teaches to change the disconnection threshold based on the shape/value of the current/(sensed parameter), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified KREMERS-LEBEL-Morrish based on the teaching of PIYABONGKARN, to make the method wherein, in the nominal first phase, function fi(t) is increasing between a minimum value and a maximum value strictly lower than a nominal value of the frequency of the current supplied by the network R. This modification is based on basic operation rule and inherent in the operation of the system.

Regarding claim 8, KREMERS-LEBEL-PIYABONGKARN-Morrish teach all the limitations of claim 7.
as described in the rejection of claim 7, the function fi(t), i.e., the disconnection threshold changes from the minimum value to the maximum value. But it is obvious that the function fi(t) can also stay at the minimum value over a time range, i.e., over a range of values of the corresponding state variable from a minimum value to a higher value.


The situation in claim 9 is opposite to the situation in claim 7. During second phase when the refrigerator is disconnected and not drawing power, the frequency will overshoot and then decrease from a value to a lower one which are higher than the nominal grid frequency. Therefore, the reasoning in rejection of the claim 7 also applies here to reject claim 9.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Lian (US 2019/0027933 A1): teaches a system to conduct under frequency load shedding wherein each electrical load selects its disconnection frequency threshold over time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CJC/
Charles Cai
Art Unit 2115



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115